 

Exhibit 10.3

 

EVERSPIN TECHNOLOGIES, INC.

 

RESTRICTED STOCK UNIT GRANT NOTICE
(2016 EQUITY INCENTIVE PLAN)

 

Everspin Technologies, Inc. (the “Company”), pursuant to its 2016 Equity
Incentive Plan (the “Plan”), hereby awards to Participant a Restricted Stock
Unit Award for the number of shares of the Company’s Common Stock (“Restricted
Stock Units”) set forth below (the “Award”).  The Award is subject to all of the
terms and conditions as set forth in this notice of grant (this “Restricted
Stock Unit Grant Notice”), and in the Plan and the Restricted Stock Unit Award
Agreement (the “Award Agreement”), both of which are attached hereto and
incorporated herein in their entirety.  Capitalized terms not explicitly defined
herein shall have the meanings set forth in the Plan or the Award Agreement.  In
the event of any conflict between the terms in this Restricted Stock Unit Grant
Notice or the Award Agreement and the Plan, the terms of the Plan shall control.

 

Participant:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Number of Restricted Stock Units:

 

 

 

Vesting Schedule:         [                            , subject to
Participant’s Continuous Service through each such vesting date.]

 

Issuance Schedule:       Subject to any Capitalization Adjustment, one share of
Common Stock (or its cash equivalent, at the discretion of the Company) will be
issued for each Restricted Stock Unit that vests at the time set forth in
Section 6 of the Award Agreement.

 

Sell to Cover Election: By accepting this Award, Participant hereby: (1) elects,
effective on the date Participant accepts this Award, to sell shares of Common
Stock issued in respect of the Award in an amount determined in accordance with
Section 11(b) of the Award Agreement, and to allow the Agent to remit the cash
proceeds of such sale to the Company as more specifically set forth in Section
11(b) of the Award Agreement (a “Sell to Cover”); (2) directs the Company to
make a cash payment to satisfy the Withholding Obligation from the cash proceeds
of such sale directly to the appropriate taxing authorities; and (3) represents
and warrants that (i) Participant has carefully reviewed Section 11(b) of the
Award Agreement, (ii) on the date Participant accepts this Award he or she is
not aware of any material, nonpublic information with respect to the Company or
any securities of the Company, is not subject to any legal, regulatory or
contractual restriction that would prevent the Agent from conducting sales,





 

--------------------------------------------------------------------------------

 

 

does not have, and will not attempt to exercise, authority, influence or control
over any sales of Common Stock effected by the Agent pursuant to the Award
Agreement, and is entering into the Restricted Stock Unit Grant Notice and Award
Agreement and this election to Sell to Cover in good faith and not as part of a
plan or scheme to evade the prohibitions of Rule 10b5-1 (regarding trading of
the Company's securities on the basis of material nonpublic information) under
the Exchange Act, and (iii) it is Participant’s intent that this election to
Sell to Cover and Section 11(b) of the Award Agreement comply with the
requirements of Rule 10b5-1(c)(1) under the Exchange Act and be interpreted to
comply with the requirements of Rule 10b5-1(c) under the Exchange Act. The
Participant further acknowledges that by accepting this Award, Participant is
adopting a 10b5-1 Plan (as defined in Section 11(b) of the Award Agreement) to
permit Participant to conduct a Sell to Cover sufficient to satisfy the
Withholding Obligation as more specifically set forth in Section 11(b) of the
Award Agreement.

 

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan.  Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of the Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on the terms of this Award, with
the exception, if applicable, of (i) restricted stock unit awards or options
previously granted and delivered to Participant, (ii) the written employment
agreement, offer letter or other written agreement entered into between the
Company and Participant specifying the terms that should govern this specific
Award, and (iii) any compensation recovery policy that is adopted by the Company
or is otherwise required by applicable law.

 

By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents.  Participant
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

EVERSPIN TECHNOLOGIES, INC.

    

PARTICIPANT

 

 

 

By:

 

 

 

 

 

 

 

Signature

 

Signature

Title:

 

 

Date:

 

Date:

 

 

 

 

ATTACHMENTS:      Award Agreement and 2016 Equity Incentive Plan





 

--------------------------------------------------------------------------------

 

 

ATTACHMENT I

 

EVERSPIN TECHNOLOGIES, INC.

 

2016 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”), Everspin Technologies,
Inc. (the “Company”) has awarded you (“Participant”) a Restricted Stock Unit
Award (the “Award”) pursuant to Section 6(b) of the Company’s 2016 Equity
Incentive Plan (the “Plan”) for the number of Restricted Stock Units/shares
indicated in the Grant Notice. Capitalized terms not explicitly defined in this
Agreement or the Grant Notice shall have the same meanings given to them in the
Plan. The terms of your Award, in addition to those set forth in the Grant
Notice, are as follows.

 

1.          GRANT OF THE AWARD.    This Award represents the right to be issued
on a future date one (1) share of Common Stock for each Restricted Stock Unit
that vests on the applicable vesting date(s) (subject to any adjustment under
Section 3 below) as indicated in the Grant Notice. As of the Date of Grant, the
Company will credit to a bookkeeping account maintained by the Company for your
benefit (the “Account”) the number of Restricted Stock Units/shares of Common
Stock subject to the Award. Notwithstanding the foregoing, the Company reserves
the right to issue you the cash equivalent of Common Stock, in part or in full
satisfaction of the delivery of Common Stock in connection with the vesting of
the Restricted Stock Units, and, to the extent applicable, references in this
Agreement and the Grant Notice to Common Stock issuable in connection with your
Restricted Stock Units will include the potential issuance of its cash
equivalent pursuant to such right.  This Award was granted in consideration of
your services to the Company.  Except as otherwise provided herein, you will not
be required to make any payment to the Company (other than past and future
services to the Company) with respect to your receipt of the Award, the vesting
of the Restricted Stock Units or the delivery of the Common Stock to be issued
in respect of the Award.

 

2.          VESTING.  Subject to the limitations contained herein, your Award
will vest, if at all, in accordance with the vesting schedule provided in the
Grant Notice.  Vesting will cease upon the termination of your Continuous
Service and the Restricted Stock Units credited to the Account that were not
vested on the date of such termination will be forfeited at no cost to the
Company and you will have no further right, title or interest in or to such
Award or the shares of Common Stock to be issued in respect of such portion of
the Award.

 

3.          NUMBER OF SHARES.  The number of Restricted Stock Units subject to
your Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. Any additional Restricted Stock Units, shares, cash or
other property that becomes subject to the Award pursuant to this Section 3, if
any, shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and shares covered by
your Award. Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Common Stock shall be created pursuant
to this Section 3. Any fraction of a share will be rounded down to the nearest
whole share.

 

4.          SECURITIES LAW COMPLIANCE.  You may not be issued any Common Stock
under your Award unless the shares of Common Stock underlying the Restricted
Stock Units are either (i) then





 

--------------------------------------------------------------------------------

 

 

registered under the Securities Act, or (ii) the Company has determined that
such issuance would be exempt from the registration requirements of the
Securities Act. Your Award must also comply with other applicable laws and
regulations governing the Award, and you shall not receive such Common Stock if
the Company determines that such receipt would not be in material compliance
with such laws and regulations.

 

5.          TRANSFER RESTRICTIONS.  Prior to the time that shares of Common
Stock have been delivered to you, you may not transfer, pledge, sell or
otherwise dispose of this Award or the shares issuable in respect of your Award,
except as expressly provided in this Section 5. For example, you may not use
shares that may be issued in respect of your Restricted Stock Units as security
for a loan. The restrictions on transfer set forth herein will lapse upon
delivery to you of shares in respect of your vested Restricted Stock Units. 

 

(a)         Death.  Your Award is transferable by will and by the laws of
descent and distribution. At your death, vesting of your Award will cease and
your executor or administrator of your estate shall be entitled to receive, on
behalf of your estate, any Common Stock or other consideration that vested but
was not issued before your death.

 

(b)         Domestic Relations Orders.  Upon receiving written permission from
the Board or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your right to receive the distribution of Common Stock
or other consideration hereunder, pursuant to a domestic relations order,
marital settlement agreement or other divorce or separation instrument as
permitted by applicable law that contains the information required by the
Company to effectuate the transfer. You are encouraged to discuss the proposed
terms of any division of this Award with the Company General Counsel prior to
finalizing the domestic relations order or marital settlement agreement to
verify that you may make such transfer, and if so, to help ensure the required
information is contained within the domestic relations order or marital
settlement agreement. 

 

6.          DATE OF ISSUANCE. 

 

(a)         The issuance of shares in respect of the Restricted Stock Units is
intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be
construed and administered in such a manner.  Subject to the satisfaction of the
Withholding Obligation set forth in Section 11 of this Agreement, in the event
one or more Restricted Stock Units vests, the Company shall issue to you one (1)
share of Common Stock for each Restricted Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 above).
Each issuance date determined by this paragraph is referred to as an “Original
Issuance Date”.

 

(b)         If the Original Issuance Date falls on a date that is not a business
day, delivery shall instead occur on the next following business day. In
addition, if:

 

(i)         the Original Issuance Date does not occur (1) during an “open window
period” applicable to you, as determined by the Company in accordance with the
Company’s then-effective policy on trading in Company securities, or (2) on a
date when you are otherwise permitted to sell shares of Common Stock on an
established stock exchange or stock market, and 

 

(ii)        either (1) a Withholding Obligation does not apply, or (2) the
Company decides, prior to the Original Issuance Date, (A) not to satisfy the
Withholding Obligation by withholding shares of Common Stock from the shares
otherwise due, on the Original Issuance Date, to you under this Award, and (B)
not to permit you to then effect a Sell to Cover under the 10b5-1 Plan (as
defined in Section

 





 

--------------------------------------------------------------------------------

 

 

11(b) of this Agreement) to satisfy the Withholding Obligation, if applicable,
and (C) not to permit you to pay your Withholding Obligation in cash,

 

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).

 

(c)         The form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.

 

7.          DIVIDENDS.  You shall receive no benefit or adjustment to your Award
with respect to any cash dividend, stock dividend or other distribution that
does not result from a Capitalization Adjustment; provided, however, that this
sentence will not apply with respect to any shares of Common Stock that are
delivered to you in connection with your Award after such shares have been
delivered to you.

 

8.          RESTRICTIVE LEGENDS.  The shares of Common Stock issued in respect
of your Award shall be endorsed with appropriate legends as determined by the
Company.

 

9.          EXECUTION OF DOCUMENTS.  You hereby acknowledge and agree that the
manner selected by the Company by which you indicate your consent to your Grant
Notice is also deemed to be your execution of your Grant Notice and of this
Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.

 

10.        AWARD NOT A SERVICE CONTRACT.  

 

(a)         Nothing in this Agreement (including, but not limited to, the
vesting of your Award or the issuance of the shares in respect of your Award),
the Plan or any covenant of good faith and fair dealing that may be found
implicit in this Agreement or the Plan shall: (i) confer upon you any right to
continue in the employ or service of, or affiliation with, the Company or an
Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (iv) deprive the Company of the right to terminate you at
will and without regard to any future vesting opportunity that you may have.

 

(b)         By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the vesting schedule provided in the
Grant Notice may not be earned unless (in addition to any other conditions
described in the Grant Notice and this Agreement) you continue as an employee,
director or consultant at the will of the Company and affiliate, as applicable
(not through the act of being hired, being granted this Award or any other award
or benefit) and that the Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or Affiliates at any time or
from time to time, as it deems appropriate (a “reorganization”). You acknowledge
and agree that such a reorganization could result in the termination of your
Continuous Service, or the termination of Affiliate status of your employer and
the loss of benefits available to you under this Agreement, including

 





 

--------------------------------------------------------------------------------

 

 

but not limited to, the termination of the right to continue vesting in the
Award. You further acknowledge and agree that this Agreement, the Plan, the
transactions contemplated hereunder and the vesting schedule set forth herein or
any covenant of good faith and fair dealing that may be found implicit in any of
them do not constitute an express or implied promise of continued engagement as
an employee or consultant for the term of this Agreement, for any period, or at
all, and shall not interfere in any way with the Company’s right to terminate
your Continuous Service at any time, with or without your cause or notice, or to
conduct a reorganization.

 

11.        WITHHOLDING OBLIGATION. 

 

(a)         On or before the time you receive a distribution of Common Stock
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from the Common Stock issuable to
you and/or otherwise agree to make adequate provision in cash for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any Affiliate which arise in connection with your
Award (the “Withholding Obligation”). 

 

(b)         By accepting this Award, you hereby (i) acknowledge and agree that
you have elected a Sell to Cover (as defined in the Grant Notice) to permit you
to satisfy the Withholding Obligation and that the Withholding Obligation shall
be satisfied pursuant to this Section 11(b) to the fullest extent not otherwise
satisfied pursuant to the provisions of Section 11(c) hereof and (ii) further
acknowledge and agree to the following provisions:

 

(i)         You hereby irrevocably appoint [                ], or such other
registered broker-dealer that is a member of the Financial Industry Regulatory
Authority as the Company may select, as your agent (the “Agent”), and you
authorize and direct the Agent to:

 

(1)        Sell on the open market at the then prevailing market price(s), on
your behalf, as soon as practicable on or after the date on which the shares of
Common Stock are delivered to you pursuant to Section 6 hereof in connection
with the vesting of the Restricted Stock Units, the number (rounded up to the
next whole number) of shares of Common Stock sufficient to generate proceeds to
cover (A) the satisfaction of the Withholding Obligation arising from the
vesting of those Restricted Stock Units and the related issuance of shares of
Common Stock to you that is not otherwise satisfied pursuant to Section 11(c)
hereof and (B) all applicable fees and commissions due to, or required to be
collected by, the Agent with respect thereto;

 

(2)        Remit directly to the Company and/or any Affiliate the proceeds
necessary to satisfy the Withholding Obligation;

 

(3)        Retain the amount required to cover all applicable fees and
commissions due to, or required to be collected by, the Agent, relating directly
to the sale of the shares of Common Stock referred to in clause (1) above; and

 

(4)        Remit any remaining funds to you.

 

(ii)         You acknowledge that your election to Sell to Cover and the
corresponding authorization and instruction to the Agent set forth in this
Section 11(b) to sell Common Stock to satisfy the Withholding Obligation is
intended to comply with the requirements of Rule 10b5-1(c)(1) under the Exchange
Act and to be interpreted to comply with the requirements of Rule 10b5-1(c)
under the Exchange Act (your election to Sell to Cover and the provisions of
this Section 11(b), collectively, the “10b5-1 Plan”). You acknowledge that by
accepting this Award, you are adopting the 10b5-1 Plan to permit you to satisfy
the Withholding Obligation. You hereby authorize the Company and the Agent to





 

--------------------------------------------------------------------------------

 

 

cooperate and communicate with one another to determine the number of shares of
Common Stock that must be sold pursuant to Section 11(b)(i) to satisfy your
obligations hereunder.

 

(iii)        You acknowledge that the Agent is under no obligation to arrange
for the sale of Common Stock at any particular price under this 10b5-1 Plan and
that the Agent may effect sales as provided in this 10b5-1 Plan in one or more
sales and that the average price for executions resulting from bunched orders
may be assigned to your account.  You further acknowledge that you will be
responsible for all brokerage fees and other costs of sale associated with this
10b5-1 Plan, and you agree to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale.  In addition, you
acknowledge that it may not be possible to sell shares of Common Stock as
provided for in this 10b5-1 Plan due to (i) a legal or contractual restriction
applicable to you or the Agent, (ii) a market disruption, (iii) a sale effected
pursuant to this 10b5-1 Plan that would not comply (or in the reasonable opinion
of the Agent’s counsel is likely not to comply) with the Securities Act, (iv)
the Company’s determination that sales may not be effected under this 10b5-1
Plan or (v) rules governing order execution priority on the national exchange
where the Common Stock may be traded.  In the event of the Agent’s inability to
sell shares of Common Stock, you will continue to be responsible for the timely
payment to the Company of all federal, state, local and foreign taxes that are
required by applicable laws and regulations to be withheld, including but not
limited to those amounts specified in Section 11(b)(i)(1) above.

 

(iv)         You acknowledge that regardless of any other term or condition of
this 10b5-1 Plan, the Agent will not be liable to you for (A) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (B) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.

 

(v)          You hereby agree to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this 10b5-1 Plan.  The Agent is a
third-party beneficiary of this Section 11(b) and the terms of this 10b5-1 Plan.

 

(vi)         Your election to Sell to Cover and to enter into this 10b5-1 Plan
is irrevocable. Upon acceptance of the Award, you have elected to Sell to Cover
and to enter into this 10b5-1 Plan, and you acknowledge that you may not change
this election at any time in the future. This 10b5-1 Plan shall terminate not
later than the date on which the Withholding Obligation arising from the vesting
of your Restricted Stock Units and the related issuance of shares of Common
Stock has been satisfied.

 

(c)         Alternatively, or in addition to or in combination with the Sell to
Cover provided for under Section 11(b), you authorize the Company, at its
discretion, to satisfy the Withholding Obligation by the following means (or by
a combination of the following means):

 

(i)           Requiring you to pay to the Company any portion of the Withholding
Obligation in cash;

 

(ii)          Withholding from any compensation otherwise payable to you by the
Company; and/or

 

(iii)         Withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to you in connection with the Award with a Fair
Market Value (measured as of the date shares of Common Stock are issued pursuant
to Section 6) equal to the amount of the Withholding Obligation; provided,
however, that the number of such shares of Common Stock so withheld shall not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using





 

--------------------------------------------------------------------------------

 

 

the maximum statutory withholding rates for federal, state, local and foreign
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income. 

 

(d)         Unless the Withholding Obligation of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.

 

(e)         In the event the Withholding Obligation of the Company arises prior
to the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Withholding Obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

 

12.        TAX CONSEQUENCES.  The Company has no duty or obligation to minimize
the tax consequences to you of this Award and shall not be liable to you for any
adverse tax consequences to you arising in connection with this Award. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Award and by signing the Grant
Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so. You understand that you (and not the Company) shall be
responsible for your own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

 

13.        UNSECURED OBLIGATION.  Your Award is unfunded, and as a holder of a
vested Award, you shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares or other property
pursuant to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to Section 6 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.

 

14.        NOTICES.  Any notice or request required or permitted hereunder shall
be given in writing (including electronically) and will be deemed effectively
given upon receipt or, in the case of notices delivered by mail by the Company
to you, five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this Award by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this Award,
you consent to receive such documents by electronic delivery and to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.

 

15.        HEADINGS.  The headings of the Sections in this Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.

 

16.        MISCELLANEOUS.

 

(a)         Participation in the Plan is voluntary and therefore you must accept
the terms and conditions of the Plan and this Agreement and Grant Notice as a
condition to participating in the Plan and receipt of this Award. This Award and
any other awards under the Plan are voluntary and occasional and do not create
any contractual or other right to receive future awards or other benefits in
lieu of future awards, even if similar awards have been granted repeatedly in
the past. All determinations with respect to any such future awards, including,
but not limited to, the time or times when such awards are made, the size of
such awards and performance and other conditions applied to the awards, will be
at the sole discretion of the





 

--------------------------------------------------------------------------------

 

 

Company.

 

(b)        The future value of your Award is unknown and cannot be predicted
with certainty. You do not have, and will not assert, any claim or entitlement
to compensation, indemnity or damages arising from the termination of this Award
or diminution in value of this Award and you irrevocably release the Company,
its Affiliates and, if applicable, your employer, if different from the Company,
from any such claim that may arise.

 

(c)         The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

 

(d)        You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(e)         You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

(f)         This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(g)         All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

17.        GOVERNING PLAN DOCUMENT.  Your Award is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your Award, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan.
Your Award (and any compensation paid or shares issued under your Award) is
subject to recoupment in accordance with The Dodd–Frank Wall Street Reform and
Consumer Protection Act and any implementing regulations thereunder, any
clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to voluntarily terminate
employment upon a resignation for “good reason,” or for a “constructive
termination” or any similar term under any plan of or agreement with the
Company.

 

18.        EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of the Award
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company or any
Affiliate except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Affiliate.

 

19.        SEVERABILITY.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 





 

--------------------------------------------------------------------------------

 

 

20.        OTHER DOCUMENTS. You hereby acknowledge receipt or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act. In addition, you acknowledge receipt of
the Company’s policy permitting certain individuals to sell shares only during
certain "window" periods and the Company's insider trading policy, in effect
from time to time.

 

21.        AMENDMENT.  This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment materially adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
Award as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
shall be applicable only to rights relating to that portion of the Award which
is then subject to restrictions as provided herein.

 

22.        COMPLIANCE WITH SECTION 409A OF THE CODE.  This Award is intended to
be exempt from the application of Section 409A of the Code, including but not
limited to by reason of complying with the “short-term deferral” rule set forth
in Treasury Regulation Section 1.409A-1(b)(4) and any ambiguities herein shall
be interpreted accordingly.  Notwithstanding the foregoing, if it is determined
that the Award fails to satisfy the requirements of the short-term deferral rule
and is otherwise not exempt from, and determined to be deferred compensation
subject to Section 409A of the Code, this Award shall comply with Section 409A
to the extent necessary to avoid adverse personal tax consequences and any
ambiguities herein shall be interpreted accordingly.  If it is determined that
the Award is deferred compensation subject to Section 409A and you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your  Separation from Service, then the issuance
of any shares that would otherwise be made upon the date of your Separation from
Service or within the first six (6) months thereafter will not be made on the
originally scheduled date(s) and will instead be issued in a lump sum on the
date that is six (6) months and one day after the date of the Separation from
Service, with the balance of the shares issued thereafter in accordance with the
original vesting and issuance schedule set forth above, but if and only if such
delay in the issuance of the shares is necessary to avoid the imposition of
adverse taxation on you in respect of the shares under Section 409A of the Code.
Each installment of shares that vests is intended to constitute a “separate
payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2). 

 

* * * * *

 

This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.





 

--------------------------------------------------------------------------------

 

 

ATTACHMENT II

 

2016 EQUITY INCENTIVE PLAN

 

 

--------------------------------------------------------------------------------